Name: 93/237/EEC: Commission Decision of 6 April 1993 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  animal product;  foodstuff
 Date Published: 1993-05-01

 Avis juridique important|31993D023793/237/EEC: Commission Decision of 6 April 1993 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products Official Journal L 108 , 01/05/1993 P. 0129 - 0133COMMISSION DECISION of 6 April 1993 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products(93/237/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries (1), as last amended by Council Regulation (EEC) No 1601/92 (2), and in particular Article 3 thereof, Whereas by Council Decision 79/542/EEC (3), as last amended by Commission Decision 92/100/EEC (4), a list of third countries from which Member States authorize imports of bovine and porcine animals, equidae, sheep and goats, fresh meat and meat products has been established; Whereas the Brazilian authorities have presented results for the research of residues in fresh meat carried out last year and establishing that the number of analyses for the growth promotors and the nitrofurans are clearly inferior to the number foreseen in the Brazilian plan adopted by the Commission; whereas a period of time of six months is given to the Brazilian authorities to remedy the existing deficiencies; Whereas certain guarantees have been received from the competent authorities of Russia and it is appropriate, as a first step, to add Russia on the list in relation to the introduction into the Community of equidae; Whereas, it is necessary to modify the Commission Decision 79/542/EEC accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex of Decision 79/542/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to Member States. Done at Brussels, 6 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 40, 17. 2. 1993, p. 23. ANNEX PART 1 LIVE ANIMALS, FRESH MEAT AND MEAT PRODUCTS /* Tables: see OJ */ PART 2 SPECIAL COLUMN FOR REGISTERED HORSES /* Tables: see OJ */ (1) Member States shall only import equidae in accordance with Commission Decision 92/160/EEC establishing the regionalization.